EXHIBIT 10.82

LOGO [g45127g04l58.jpg]

NAVISTAR INTERNATIONAL CORPORATION

Amended and Restated

Executive Stock Ownership Program

December 16, 2008

 

 

E-16



--------------------------------------------------------------------------------

NAVISTAR INTERNATIONAL CORPORATION

EXECUTIVE STOCK OWNERSHIP PROGRAM

(Amended and restated as of December 16, 2008)

INTRODUCTION

On June 16, 1997, the Board of Directors (the “Board”) of Navistar International
Corporation (the “Company”) approved the terms of the Executive Stock Ownership
Program, as may be subsequently amended from time to time (the “Program”), in
which all officers and senior managers of the Company and its participating
subsidiaries or affiliates who are employed in organization level 9 or above (or
its equivalent under prior or future organization structures) (individually, a
“Participant” and collectively, the “Participants”) will participate. As a
Participant, the Program requires you to make a substantial investment in the
common stock of the Company. This document describes the terms of the Program.

Senior management and the Board believe that, in order for the Company to become
the best truck and engine company in North America, senior management of the
Company and its participating subsidiaries or affiliates must have a significant
ownership stake in the Company. The Program requires you and every other member
of senior management to acquire such an ownership stake, and to do so promptly.
The goal of the Program is to secure your individual commitment to the
management team that intends to implement the vision for the Company and our
shareowners, by requiring you to make an “at risk” investment of personal funds
as well as career success in the Company. In this way, the Program will
reinforce the behavior of every member of senior management to act like an
owner.

In connection with the adoption of the Program, the Board approved certain
changes to the executive severance agreements that the Company enters into with
its officers and senior managers. The new terms of the severance agreement
enhance your protection in the event of a qualifying termination of employment
or a change in control of the Company. In this way, the Company is making a
greater commitment to you at the same time as you are making a greater
commitment to the Company.

THE STOCK OWNERSHIP REQUIREMENT

Mandatory Ownership Requirement. The Program imposes a mandatory requirement
that you own a specified amount of the Company’s common stock, $0.10 par value
per share (“Stock”). Failure to continuously own the required amounts of Stock
at the times required under the Program will constitute grounds for the
conversion of future annual incentive payments into Deferred Shares (as
discussed below).

Required Levels of Stock Ownership. Under the Program, you will be required to
own a number of shares of Stock calculated by reference to your base salary, a
multiplier assigned to your organization level (or its equivalent), and the
average of the high and low prices of Stock (rounded down to the nearest dollar)
on the date you first became subject to the Program (i.e., the date you are
promoted to organization level 9 or above (or its equivalent) or are newly hired
at organization level 9 or above (or its equivalent)). The actual number of
shares of Stock that you will be required to own under the Program (the
“Ownership Requirement”) will be provided to you in a written statement. Exhibit
A, which is attached hereto, provides you with a sample of this written
statement.

Subject to the Board’s right to review and amend the Program, your Ownership
Requirement will not vary with changes in the market price of Stock during the
life of the Program. In addition, your Ownership Requirement will not change in
the event your base salary is increased or decreased while you remain in the
same organization level (or its equivalent).

Unless otherwise determined by the Board, in the event you are promoted to a
higher organization level (or its equivalent) after you become subject to the
Program, you will become subject to the Ownership Requirement applicable to that
organization level (or its equivalent), based on your then-current base salary.
The additional

 

E-17



--------------------------------------------------------------------------------

number of shares of Stock needed to meet your new Ownership Requirement will be
calculated based on the average of the high and low prices of Stock (rounded
down to the nearest dollar) on the effective date of your promotion (net of the
dollar amount associated with your original Ownership Requirement or, if
applicable, each subsequent Ownership Requirement preceding the effective date
of your most recent promotion, as appropriate, using the average of the high and
low prices of Stock (rounded down to the nearest dollar) on the date you first
became subject to the Program or, if applicable, the effective date of each such
subsequent promotion preceding the effective date of your most recent promotion,
as appropriate). For example, assume a Participant in organization level 10 (or
its equivalent) is required to own 13,235 shares of Stock based on a $150,000
base salary, a multiplier of 1.5 times his base salary and a $17.00 average
market price of the Stock on the date on which he or she first became subject to
the Program. Further assume that the Participant is promoted to organization
level 11 (or its equivalent) at a base salary of $200,000, with a multiplier of
2.25 times his or her base salary, when the average market price of the Stock on
his date of promotion is $20. The additional number of shares of Stock needed to
satisfy his or her new Ownership Requirement is 11,250, calculated as follows:

 

Level 10:    $150,000    Base Salary       x 1.5    Organization Level
Multiplier                     $225,000    ¨ $17.00 =    13,235 Shares*   
Original Ownership Requirement               Level 11:    $200,000    Base
Salary       x 2.25    Organization Level Multiplier                    
$450,000          -$224,995    ($17.00 x 13,235 Shares)                    
$225,005    ¨ $20.00 =    11,250 Shares*    Additional Ownership Requirement   
          

 

 * Rounded down to the nearest number of whole shares.

The Board intends to review the Ownership Requirements from time to time, and
reserves the right to adjust the Ownership Requirements at any time in its
complete and sole discretion to reflect, among other things, market conditions
and the Company’s ongoing executive compensation programs.

Time to Meet Ownership Requirement. The Ownership Requirement will be phased in,
so that you will be required to own shares of Stock representing:

 

(i)

one-fifth of your Ownership Requirement (the “Initial Ownership Requirement”)
within 6 months after the date you become subject to the Program (the “1st
Tranche Deadline”);

 

(ii)

three-fifths of your Ownership Requirement (the “Second Ownership Requirement”)
within 36 months after the date you become subject to the Program (the “2nd
Tranche Deadline”); and

 

(iii) the full amount of your Ownership Requirement (the “Final Ownership
Requirement”) within 60 months after the date you become subject to the Program
(the “Ownership Deadline”).

In the case of any promoted or newly hired Participant, any additional or new
Ownership Requirement will be phased in so that one-fifth of such additional or
new Ownership Requirement must be met within 6 months after the date such
Participant is promoted or newly hired, three-fifths within 36 months after such
date, and in full within 60 months after such date. Except as otherwise provided
herein, deadlines applicable to any original Ownership Requirement will not be
altered.

Restriction on Sales or Dispositions of Stock. Once your Ownership Requirement
is met, you must continue to own sufficient Stock to meet the Ownership
Requirement until the Ownership Requirement lapses (as discussed below) or the
Program is terminated. The Program is intended to be indefinite in duration.
However, except as otherwise specified herein or as otherwise required by
applicable law, the Company reserves the right

 

E-18



--------------------------------------------------------------------------------

to amend, modify, or terminate the Program at any time, in part or in its
entirety, including, without limitation, with respect to any or all
Participants, regardless of any resulting income tax or other consequences to
Participants.

Under the Program, you may not sell or dispose of any shares of Stock that you
own (as determined under the Program) at any time that you have not met the full
Ownership Requirement, or to the extent the sale or disposition would cause your
ownership to fall below your full Ownership Requirement. This means, for
example, that even if you own shares of Stock in excess of one-fifth of your
Ownership Requirement between the 1st Tranche Deadline and the 2nd Tranche
Deadline, you could not sell such excess shares. You can only sell shares of
Stock if you have met your full Ownership Requirement, and only to the extent
the sale of such shares does not cause you to fall below your full Ownership
Requirement.

In the event that you should sell or dispose of shares of Stock in violation of
the Program’s requirements, such action may constitute grounds for the reduction
of future equity awards and/or the conversion of future annual incentive
payments into Deferred Shares (as discussed below). The Program does not impose
a legal restriction on the transferability of the shares of Stock (other than
Deferred Shares acquired under the Program and Premium Share Units awarded under
the 2004 PIP, as discussed below), but imposes the potential penalty of the
reduction of future equity awards and/or the conversion of future annual
incentive payments into Deferred Shares (as discussed below). Thus, it is up to
you to ensure that shares of Stock subject to the Program are not sold or
disposed in violation of the Program’s requirements. The Program does not
prohibit a pledge of shares of Stock as security for a loan, but if the shares
of Stock are sold or disposed of as a result of such pledge (for example, due to
a default by you on such loan), such sale or disposition will constitute grounds
for the reduction of future equity awards and/or the conversion of future annual
incentive payments into Deferred Shares (as discussed below). Short positions
and “put equivalent” derivative securities positions will be deemed a
disposition for purposes of the Program.

If you are an officer of the Company subject to the reporting and short-swing
profits liability provisions of Section 16 of the Securities Exchange Act of
1934, as amended, any purchases you make in the open market in order to meet
your Ownership Requirement will be non-exempt transactions, which could
potentially be matched with any sale within less than six months before the
purchase or six months after the purchase to yield short-swing profits
liability.

All purchases and sales of Stock in the market are subject to all applicable
federal and state laws prohibiting transactions while in possession of certain
material non-public information, and to all Company policies prohibiting trading
on the basis of material non-public information. Under the Company’s policies,
you are required to pre-clear any transaction involving the acquisition or sale
of shares of Stock with the Company’s General Counsel or Corporate Secretary.
All shares of Stock acquired or sold must be reported to the Office of the
Secretary on Exhibit B, which is attached hereto.

Shares Deemed Owned Under the Program. Shares of Stock that count toward meeting
your Ownership Requirement are shares in which you have an exclusive pecuniary
interest, and shares in which you and members of your immediate family have an
exclusive pecuniary interest if such members have consented to such shares being
deemed owned by you for purposes of the Program and being subject to the terms
hereof. This would include shares of Stock owned directly by you, either in
record name or in a brokerage account, shares owned by you as a participant in a
tax-qualified defined contribution plan sponsored by the Company or any of its
subsidiaries or affiliates (e.g. one of the Company’s 401(k) Retirement Savings
Plans), shares acquired under the Company’s 2004 Performance Incentive Plan, as
amended from time to time (the “2004 PIP”), shares acquired under the share
purchase features of the Program, including units representing Deferred Shares
(as discussed below) and Premium Share Units awarded under the 2004 PIP (as
discussed below), and shares or share units under any other plan or program of
the Company or any of its subsidiaries or affiliates if and to the extent so
designated by the administrator of the Program. In addition, shares or share
units of Stock held under any Company plan under which the vesting conditions
are not dependent upon the achievement of a performance

 

E-19



--------------------------------------------------------------------------------

goal will count toward meeting your Ownership Requirement; provided, however,
that in the event you have irrevocably elected stock withholding in connection
with an award of such shares or share units, the number of such shares or share
units that count toward meeting your Ownership Requirement will be reduced to
the net number of such shares or share units remaining after applying the
applicable rate of withholding (rounded down to the nearest whole share).

On the other hand, shares or share units of Stock held under any Company plan
that may or may not vest depending on the achievement of a performance goal will
not be deemed to be owned by you until such time as such shares or share units
have become vested, and shares which may be acquired upon exercise of an option
(whether or not then exercisable) will not be deemed owned by you until such
option is duly exercised. In this regard, the surrender or withholding of shares
of Stock to pay the exercise price or tax withholding with respect to an option
or vesting of shares or share units of Stock will not be deemed a sale or
disposition of shares of Stock for purposes of the Program. Shares in which any
other person (other than an immediate family member if such member has consented
as aforesaid) has a pecuniary interest will not be deemed to be owned by you for
purposes of the Program, and will not be subject to restrictions on sale or
disposition.

Lapse of Ownership Requirement; Change in Control. Your Ownership Requirement
will lapse upon your termination of employment for any reason. In addition, each
Participant’s Ownership Requirement will lapse upon a Change in Control, as
defined below.

For purposes of the Program, a “Change in Control” will be deemed to have
occurred if (i) any “person” or “group” (as such terms are used in Section 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended), other than
employee or retiree benefit plans or trusts sponsored or established by the
Company or any of its subsidiaries or affiliates, including, without limitation,
Navistar, Inc., and each such successor thereto, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company representing 25%
or more of the combined voting power of the Company’s then outstanding
securities; (ii) the following individuals cease for any reason to constitute
more than three-fourths of the number of directors then serving on the Board:
individuals who, on the date hereof, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including, but not limited to, a
consent solicitation relating to election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved by the vote of at least two-thirds (2/3) of the
directors then still in office or whose appointment, election or nomination was
previously so approved or recommended; (iii) any dissolution or liquidation of
the Company or Navistar, Inc. or sale or disposition of all or substantially all
(more than 50%) of the assets of the Company or of Navistar, Inc. occurs; or
(iv) as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation, contested election or substantial stock accumulation (a “Control
Transaction”), the members of the Board immediately prior to the first public
announcement relating to such Control Transaction shall immediately thereafter,
or within two years thereafter, cease to constitute a majority of the Board.
Notwithstanding the foregoing, the sale or disposition of any or all of the
assets or stock of Navistar Financial Corporation shall not be deemed a Change
in Control.

Ownership Reporting and Certification. Participants will be required to
periodically file reports as to their ownership of shares of Stock under the
Program, including acquisitions, sales or dispositions of Stock.

ACQUISITIONS OF SHARES UNDER THE PROGRAM

Overview. The Program includes a number of features to enable Participants to
acquire shares of Stock, as well as features to encourage or require
Participants to make a substantial and prompt commitment to meeting their
Ownership Requirement.

Grandfathered Company Loans To Meet Ownership Requirements. In accordance with
Section 402 of the Sarbanes-Oxley Act of 2002, effective July 30, 2002, the
Company no longer extends or arranges for credit to

 

E-20



--------------------------------------------------------------------------------

Participants to assist them in meeting their Ownership Requirement. Any loans
extended to Participants to assist them in meeting their Ownership Requirement
prior to July 30, 2002 will be grandfathered and remain in effect in accordance
with the terms and conditions as contained in their promissory note.

Acquisitions From the Company. The Program provides for the purchase of units
representing shares of Stock (“Deferred Shares”) from the Company. In addition,
the Program provides for awards under the 2004 PIP of restricted stock units
(“Premium Share Units”) as an incentive to Participants to promptly acquire
shares of Stock to meet their Ownership Requirement. A Participant may acquire
shares of Stock from the Company as follows:

 

(a) Base Salary Reduction. Up to four-fifths of your Ownership Requirement may
be satisfied through base salary reduction, under which you can elect to
purchase Deferred Shares by having a portion of your future base salary reduced,
on a pre-tax basis, over any period up to five years. You may elect any
percentage between 10% and 50% of your future monthly base salary to be reduced
and used to acquire Deferred Shares. If you wish to make a base salary reduction
election, you must complete and submit Exhibit C, which is attached hereto, to
the Office of the Secretary (1) within the first 30 days after you become
subject to the Program (or first become eligible to participate in any other
plan with which the Program is aggregated under applicable federal tax rules),
or (2) if that 30-day period has expired, before the close of your taxable year
(generally, December 31) preceding the taxable year in which you will earn the
base salary that will be reduced. Except as permitted under applicable federal
tax rules, including, without limitation, the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and applicable regulations and
other applicable guidance issued thereunder (the “Code”), your base salary
reduction election is irrevocable after the applicable election deadline
described above. If you make a base salary reduction election, you will acquire
Deferred Shares on each date on which the corresponding base salary reduction
amount would otherwise have been payable to you in an amount determined by
dividing (i) the amount of such base salary reduction to be applied to purchase
Deferred Shares by (ii) the average of the high and low prices of a share of
Stock as set forth in the New York Stock Exchange Composite Transactions listing
published in the Wall Street Journal or equivalent financial publication (the
“Fair Market Value”) on the date your base salary reduction would have been
otherwise payable to you (or if that date is not a trading day, on the most
recent previous trading date). Your base salary deduction will be evidenced by a
bookkeeping entry, backed only by the Company’s general assets that are subject
to the Company’s creditors. Deferred Shares acquired through the application of
your base salary reduction election will be immediately fully vested, provided
that such Deferred Shares generally will not be settled by delivery of actual
Stock until your termination of employment (as described below).

 

(b)

Annual Incentive Reduction. Your Ownership Requirement may be satisfied through
annual incentive reduction, under which you can elect to purchase Deferred
Shares by having a portion of any future annual incentive payments, if any,
(from all plans sponsored by the Company or any of its subsidiaries or
affiliates) reduced, on a pre-tax basis. You may elect any percentage between
50% and 100% of any of your future annual incentives payments, if any, to be
reduced on an annual basis and used to acquire Deferred Shares. If you wish to
make an annual incentive reduction election, you must complete and submit
Exhibit D, which is attached hereto, to the Office of the Secretary (1) within
the first 30 days after you become subject to the Program (or first become
eligible to participate in any other plan with which the Program is aggregated
under applicable federal tax rules), or (2) if that 30-day period has expired,
on or before the date that is six months before the end of the fiscal year to
which your future annual incentive payment (if any) relates, provided that you
perform services continuously from the later of the beginning of the fiscal year
to which your future annual incentive payment relates or the date on which the
Board establishes the performance criteria for the fiscal year to which your
future annual incentive payment relates through the date your election is made.
Except as permitted under applicable federal tax rules, including, without
limitation, the requirements of Code Section 409A, your annual incentive
reduction election is irrevocable after the applicable election deadline
described above. If you make an annual incentive reduction election, you will
acquire Deferred Shares at the date on which your annual incentive payment (if
any) would otherwise have been payable to you in an amount determined by
dividing (i) the amount of such annual incentive payment to be applied to the
purchase Deferred Shares by (ii) the Fair Market Value of a share of Stock at
the date

 

E-21



--------------------------------------------------------------------------------

 

the annual incentive payment (if any) would have been otherwise payable to you
(or if that date is not a trading day, on the most recent previous trading day).
Your annual incentive reduction will be evidenced by a bookkeeping entry, backed
only by the Company’s general assets that are subject to the Company’s
creditors. Deferred Shares acquired through the application of your annual
incentive reduction election will be immediately fully vested, provided that
such Deferred Shares generally will not be settled by delivery of actual Stock
until your termination of employment (as described below). In the event that you
fail at any time to meet your Ownership Requirement within the timeframes
prescribed herein, then 100% of all future annual incentive payments to which
you may become entitled under any plan sponsored by the Company or any of its
subsidiaries or affiliates will automatically be applied to purchase Deferred
Shares until your Ownership Requirement has been met.

 

(c) Premium Share Units. Premium Share Units will be awarded to the Participant
under the 2004 PIP as a reward for certain acquisitions of shares of Stock, as
follows:

 

 

(1)

To the extent any shares of Stock comprising your Initial Ownership Requirement
consist of shares or share units of Stock awarded by the Company (but only to
the extent such share units are vested, unless the Administrator determines
otherwise), or are purchased on or before the 60th day after you become subject
to the Program (or, if applicable, become subject to a new Ownership
Requirement) in the open market or from the Company (including by exercise of
options or Deferred Shares acquired by base salary reduction, but excluding all
Premium Share Units and Deferred Shares acquired by annual incentive payment
reduction) using personal funds or funds obtained from a source other than the
Company, you will be awarded Premium Share Units under the 2004 PIP (as of the
date you fulfill the tranche requirement) equal to 15% of such shares of Stock.
To the extent any shares of Stock comprising your Second Ownership Requirement
(less your Initial Ownership Requirement) consist of shares or share units of
Stock awarded by the Company (but only to the extent such share units are
vested, unless the Administrator determines otherwise), or are purchased on or
before the 18th month after the date you become subject to the Program (or, if
applicable, become subject to a new Ownership Requirement) in the open market or
from the Company (including by exercise of options or Deferred Shares acquired
by base salary reduction, but excluding all Premium Share Units and Deferred
Shares acquired by annual incentive payment reduction), you will be awarded
Premium Share Units under the 2004 PIP (as of the date you fulfill the tranche
requirement) equal to 25% of such shares of Stock. To the extent any shares of
Stock comprising your Final Ownership Requirement (less your First Ownership
Requirement and Second Ownership Requirement) consist of shares or share units
of Stock awarded by the Company (but only to the extent such share units are
vested, unless the Administrator determines otherwise), or are purchased on or
before the 36th month after the date you become subject to the Program (or, if
applicable, become subject to a new Ownership Requirement), in the open market
or from the Company (including by exercise of options or Deferred Shares
acquired by base salary reduction but excluding all Premium Share Units and
Deferred Shares acquired by annual incentive payment reduction), you will be
awarded Premium Share Units under the 2004 PIP (as of the date you fulfill the
tranche requirement) equal to 25% of such shares of Stock.

 

  (2) Deferred Shares acquired by base salary reduction will be counted as
shares of Stock owned by the Participant for purposes of determining a
Participant’s eligibility to earn Premium Share Units.

 

  (3)

If you acquire Deferred Shares as a result of your election to reduce 50% of any
future annual incentive payment, you will be awarded Premium Share Units under
the 2004 PIP equal to 5% of the number of Deferred Shares so acquired. If you
acquire Deferred Shares as a result of your election to reduce 100% of any
future annual incentive payment, you will be awarded Premium Share Units under
the 2004 PIP equal to 15% of the number of Deferred Shares so acquired. If you
acquire Deferred Shares as a result of your election to reduce more than 50% but
less than 100% of any future annual incentive payment, you will be awarded
Premium Share Units under the 2004 PIP in an amount determined by interpolating
on a straight-line basis between 5% and 15% of the number of Deferred Shares so
acquired. Notwithstanding the foregoing, no Premium Share Units will be awarded
to you as a result of the automatic reduction of any future annual incentive
payment to purchase Deferred Shares

 

E-22



--------------------------------------------------------------------------------

 

attributable to your failure to meet your Ownership Requirement within the
required timeframes prescribed under the Program. Premium Share Units awarded to
you in connection with an annual incentive will be award as of the date the
annual incentive payment would otherwise have been payable to you.

Terms of Deferred Shares and Premium Share Units. Premium Share Units will be
granted and issued to each Participant under and in accordance with the terms
and conditions of the 2004 PIP. Deferred Shares and Premium Share Units will be
credited to a Participant’s account in whole shares (rounded down to the nearest
whole number). The holder of a Deferred Share or Premium Share Unit is not a
shareholder of the Company and is not entitled to dividends, to vote, or to
other rights of a shareholder. The holder of a Deferred Share or Premium Share
Unit will generally be paid a cash dividend equal to the amount of any dividend
paid on one share of Stock times the number of Deferred Shares and Premium Share
Units credited to his or her account on a record date for such dividend;
provided that, to the extent any dividend paid to shareholders of the Company
constitutes an extraordinary dividend, in lieu of making such cash payment to
the Participant, such amount shall be deemed reinvested in additional Deferred
Shares or Premium Share Units (as the case may be) at the Fair Market Value of a
share of Stock at the dividend payment date. Deferred Shares and Premium Share
Units may not be transferred or disposed of by a Participant.

All Premium Share Units are forfeitable until such time as they have vested.
Deferred Shares acquired by application of salary reduction or by application of
annual incentive payments are immediately fully vested at all times. To the
extent an amount otherwise payable to the Participant in the form of cash
dividend equivalent is to be deemed reinvested in additional Premium Share Units
under the 2004 PIP, such Premium Share Units so acquired through dividend
reinvestment on nonvested Premium Share Units (“Original Shares”) will vest at
such times and in such proportion to the vesting of the Original Shares.
Additional Deferred Shares and Premium Share Units acquired through the deemed
dividend reinvestment on Deferred Shares or vested Premium Share Units will be
immediately fully vested. Except as described above with respect to the deemed
dividend reinvestment in additional Premium Share Units, Premium Share Units
shall vest in three equal installments on each of the first three anniversaries
of the date on which such Premium Share Units are awarded, or earlier upon the
occurrence of a Change in Control or termination of employment due to death,
total and permanent disability, or qualified retirement in accordance with the
terms of the 2004 PIP. In the event a Participant’s termination of employment
with the Company or its subsidiaries or affiliates for any other reason, any
nonvested Premium Share Units shall be immediately forfeited. In addition, in
the event a Participant sells or otherwise disposes of the underlying shares of
Stock which were used in the measurement for awarding Premium Share Units, then
all of the Participant’s related nonvested Premium Share Units shall be
immediately forfeited. A Participant shall not be treated as having sold or
otherwise disposed of such underlying shares of Stock used in the measurement
for awarding Premium Share Units unless he or she has sold or disposed of shares
of Stock in excess of the number of his or her shares of Stock in respect of
which no Premium Share Units were awarded.

Each Deferred Share and each vested Premium Share Unit will be settled by
delivery of one share of Stock. Such settlement shall occur within ten days
after a Participant’s termination of employment (or, in the case of a
Participant’s retirement, such later date as may have been elected by a
Participant under procedures approved by the Program administrator); provided,
however, that settlement shall be accelerated to the date of a Change in Control
(subject to any deferral of settlement as may have been elected by a Participant
under procedures approved by the Program administrator). If and to the extent
any settlement of a Deferred Share or vested Premium Share Unit under the
Program is subject to and would otherwise violate the requirements under Code
Section 409A: (1) a termination for settlement purposes shall not occur unless
and until the Participant incurs a “separation from service” within the meaning
of Treasury Regulation Section 1.409A-1(h) (using “at least 80 percent” to
determine the controlled group of corporations and businesses) (“Separation From
Service”); (2) a retirement for settlement purposes shall not occur unless and
until the Participant incurs a Separation From Service on or after attaining age
55 and completing 10 or more years of credited service, as defined under the
Navistar, Inc. Retirement Plan for Salaried Employees (determined without regard
to whether the Participant is eligible to participate thereunder); (3) a Change
in Control for settlement purposes shall not occur unless and

 

E-23



--------------------------------------------------------------------------------

until it constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5); (4) in the event the Participant is a
“specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) (including any elections made by the Company described
therein) any settlement otherwise resulting from a Separation From Service shall
occur on the earlier of (a) first business day six months after the date of the
Participant’s Separation From Service or (b) the date of the Participant’s
death; (5) such settlement will be deemed to occur under conditions that cause
the settlement to comply with Code Section 409A and the Program shall be
construed, administered, and/or amended (if permitted under Code Section 409A)
to achieve that objective; and (6) in the event of any inconsistency between the
terms of this Program and Code Section 409A, Code Section 409A shall prevail and
govern.

Deferred Shares will be automatically and appropriately adjusted in the event of
stock splits, stock dividends and other extraordinary, special, and
non-recurring dividends, and other extraordinary corporate events. Premium Share
Units will be automatically and appropriately adjusted in the event of a change
in capitalization of the Company in accordance with the terms of the 2004 PIP.

Right to Put Shares to the Company. A Participant under the Program has the
right, in the event of a Change in Control by action of the UAW or the
Supplemental Trust, to “put” to the Company any shares of Stock acquired by the
Participant on and after the date such Participant becomes subject to the
Program (other than Premium Share Units) and owned under the Program immediately
prior to the Change in Control, on the following terms and conditions (the “Put
Right”). The Put Right represents a right of the Participant to sell, and an
obligation of the Company to buy, each share of Stock (other than a Premium
Share Unit) acquired under the Program, exercisable by the Participant during a
period of 30 days following such Change in Control (as defined above). The
purchase price (“strike price”) payable by the Company to the Participant for
each share to be sold to the Company upon a Participant’s exercise of the Put
Right shall equal the amount paid per share by the Participant; provided,
however, that if the Participant exercises the Put Right as to all shares
purchased with a loan from the Company under the Program, the purchase price for
such shares shall be deemed to be the greater of the aggregate purchase price of
such shares or the unpaid balance (principal plus accrued interest) on the loan,
and such purchase price shall be applied to the repayment in full of such unpaid
loan balance (with any remaining amount paid to the Participant together with
interest thereon as specified in their promissory note).

The Participant may exercise the Put Right as to all or less than all of the
shares of Stock subject to the Put Right, and shall identify such shares in a
manner sufficient to identify the original purchase price of the shares as to
which the Put Right is exercised.

Notwithstanding the Company’s power to terminate or amend the Program, the
Company may not terminate or amend the Put Right following a Change in Control
in a manner adverse to a Participant without his or her written consent.

 

E-24